Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, the term “adjacent two ribs” would read more clearly if reworded to read “an adjacent two ribs of the plurality of ribs”.
In claim 4, the term “corresponding blade” would read more clearly if reworded to read “one corresponding blade of the plurality of blades”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited limit structure for limiting a rotation angle in claim 1.
The recited sensing element for detecting running conditions of the drive wheel in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roumagnac (U. S. Patent No. 10370865 in view of Stefanini (U. S. Patent No. 4863244).
As to claim 1, Roumagnac discloses an electric robot for pool cleaning (FIG.’s 1-5, Abstract), comprising: 
a base 2, 25 (col. 4, ln. 18; col. 4, lls. 45-50, body 2 and annular collar 25 interpreted as forming recited base) with a water inlet channel 39a (col. 4, ln. 55), 
a volute assembly (FIG. 3, col. 4, lls. 51-57, turret 3 and its interface connection to body 2 forms the structure interpreted, at least in part, as recited volute assembly as it is connected to water outlet 36), 
and a motor assembly 31 (col. 4, ln. 23); 
wherein the volute assembly  is rotatably provided above the base 2, 25 and communicates with the water inlet channel 39 (FIG.’s 6A & 6B, showing rotation of the turret 3 and nozzle 36, the recited volute assembly); 
the volute assembly comprises a casing (surrounding impeller 35) and an impeller assembly 35 (col. 4, lls. 50-58, suction impeller 35 interpreted as recited impeller assembly) provided therein; 
a water outlet 36  is provided on a side of the casing, and a water outlet channel (col. 4, lls. 54-55, “short hydraulic circuit” forms the water outlet channel) is provided inside the casing to allow water to flow through the impeller assembly 35, Id.; 
the motor assembly 31 is provided on the base 2, 25 (as shown), and connected to the impeller assembly 35 via an output shaft (col. 4, lls. 23-25, not 
the base 2, 25 is provided with a limit structure 41, 42 for limiting a rotation angle of the volute assembly 3 (FIG. 5,  col. 5, lls 44-50, corresponding stops 41, 42 interpreted as equivalent to limit structure disclosed in Applicant’s specification, according to 35 U. S.C. 112(f) interpretation set forth above) ; 
and the impeller assembly 35 is provided with a plurality of rotatable blades (FIG. 4, shown).
Roumagnac is silent as to the motor assembly being capable of outputting positive and negative torques.  Motors that are capable of providing positive and negative torque are known as reversible motors.  Such motors have the ability to drive an output in either rotational direction and are known for use in pumps that require the ability to reverse impeller rotation.  In this regard, Stefanini teaches a pump for use in a pool cleaner having a reversible motor (col. 2, lls. 48-52)  capable of driving the impeller in either rotational direction (col. 3, lls. 20-35).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a motor assembly capable of outputting positive and negative torques in order to drive the impeller in either direction as taught by Stefanini, Id. 
Examiner Note: The interpretation of the applied art to Roumagnac and Stefanini is possible due to the breadth of the claim currently presented.   That is, the claim is broad and does not currently require the volute assembly be rotated by the positive or negative torque output of the motor assembly in a manner that determines water outlet direction and movement of the electric robot..  Positively reciting this relationship in the claim would obviate this rejection. 
As to claim 2, Roumagnac is silent as to the impeller assembly comprises an upper cover plate, a lower cover plate and the plurality of rotatable blades arranged there between.  However, Stefanini teaches a pump impeller having upper and lower cover plates 4, 6 with rotatable blades 9 (FIG. 2, col. 2, lls. 45-60) arranged in between.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the impeller assembly of Roumagnac with the impeller of Stefanini because it would be known to predictably provide fluid driving impeller performance with expected results.  The use of the impeller assembly of Stefanini in the combination of Roumagnac is considered a simple substiture of one known impeller for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
	As to claim 3, once modified, Stefanini further teaches the rotatable blades 9 have a hinged end and a swing end; the hinged end is hinged to the upper cover plate 6 and/or the lower cover plate 4; and the impeller assembly further comprises a plurality of ribs 7 provided on the upper cover plate and/or the lower cover for limiting a position 
As to claim 4, the applied art is silent as to adjacent two ribs limit a swing angle of corresponding blade to 45°-180°.  However, Stefanini teaches an impeller with the blade swing angle determined by positions of the pins (or ribs) and that this angle is optimizable for pumping efficiency based upon speed of the motor and pressure head (col. 3, lls. 10-20).   With this in mind, one having ordinary skill in the art would recognize that varying the blade swing angle is a routine optimization.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to make the blade swing angle to be 45°-180°  in order to optimize pumping efficiency according to Stefanini since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).
	As to claim 5, Roumagnac further discloses the limit structure comprises at least a forward-rotation limit block 41 for limiting the water outlet from facing backward and a reverse-rotation limit block 42 for limiting the water outlet 36 from facing forward (FIG.’s 6A & 6B, col. 6, lls 15-38, describing how the turret 3 and outlet are positioned using stops 41, 42 to limit movement of the turret so as to move the robot in first and second opposite directions).
	As to claim 6, the applied art is discussed above and Roumagnac further discloses the casing (surrounding impeller 35) comprises an upper casing and a lower casing (shown but not separately labelled); the lower casing is rotatably provided on the As to claim 7, Roumagnac further discloses the volute assembly is detachably provided on the base 2, 25 (col. 4, lls 42-50, via fastening protuberances 38 and annular collar 25).
	As to claim 8, Roumagnac further discloses a seat 37 (col. 4, lls. 45-50, annular base 37 of turret 3); wherein the base 2, 25 is provided on the seat and forms a sealed inner cavity (col. 4, ln. 18, “leaktight rotary turret 3”).
	As to claim 9, Roumagnac further discloses the seat 37 is provided with an external water inlet 39 (in communication with mouth 24 of base) connected to the water inlet channel 39a. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roumagnac (U. S. Patent No. 10370865) in view of Stefanini (U. S. Patent No. 4863244), as applied to claim 8 above, further in view of Ehrlich et al. (U. S. Patent No. 6412133).
As to claim 10, the applied art is discussed above. Roumagnac further discloses drive wheels 22, 23 but is silent as to a sensing element for detecting running conditions inter alia).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the applied art with a sensing element and control circuit that can detect running condition of the drive wheel, i. e., the position of the cleaner when the wheel stops moving, in order to provide a signal to reverse the movement direction of the cleaner as taught by Ehrlich, Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746